Citation Nr: 1105809	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether the Veteran is entitled to restoration of a 40 percent 
rating for a lumbosacral strain from July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1958 and 
from October 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which reduced the rating for a lumbosacral strain from 
40 percent to 10 percent, effective July 1, 2007.  In an August 
2008 rating decision, the RO restored part of the Veteran's award 
by assigning a 20 percent evaluation, effective July 1, 2007.

In January 2009 and March 2010, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

As noted in March 2010, the record raises issues of (1) 
entitlement to a higher rating for the service-connected 
lumbosacral strain and (2) entitlement to a total rating 
for compensation based upon individual unemployability due 
to service-connected disabilities.  The Board referred 
issue (2) in its January 2009 remand, but the record does 
not show that this has been considered by the agency of 
original jurisdiction.  Thus, neither issue has been 
adjudicated by the agency of original jurisdiction.  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the agency of original 
jurisdiction for appropriate and immediate action.  


FINDING OF FACT

The decision reducing the evaluation for a lumbosacral strain was 
based on VA and private examination reports which showed the 
Veteran did not meet the criteria for a 40 percent evaluation for 
that disorder as of July 1, 2007.   


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for a 
lumbosacral strain as of July 1, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  

VA sent the Veteran a letter in February 2007 explaining the 
proposed reduction in VA benefits for his service-connected 
lumbosacral strain.  The letter, along with a copy of the 
February 2007 rating decision, explained that the RO proposed to 
reduce the Veteran's disability rating from 40 to 10 percent 
disabling based on the medical evidence of record in the claims 
file.  In the rating decision, the Veteran was provided with the 
rating criteria for evaluating the spine under the 10 and 
20 percent evaluations.

VA fulfilled its duty to assist the appellant in giving him the 
opportunity to submit private treatment records pertaining to the 
severity of the lumbosacral strain.  The Board remanded the claim 
in January 2009 to provide him the opportunity to submit private 
treatment records he had identified at a Board hearing.  The 
Veteran submitted a copy of a May 2009 examination report from 
the chiropractor.  Thus, the Board finds that there was 
substantial compliance with the January 2009 remand.  The Veteran 
was provided an opportunity to testify before the Board, which 
hearing was held in November 2008.  

In March 2010, the Board remanded the claim again for additional 
development and adjudicative action.  The Veteran's 
representative had attacked the February 2007 VA examination 
report, i.e., the examination report which was the basis for the 
proposed reduction in the disability evaluation, as inadequate 
because the examiner had not reviewed the claims file prior to 
examining the Veteran.  See February 2010 Informal Hearing.  The 
Board requested that the examiner who conducted the February 2007 
examination review the claims file and provide a statement as to 
"whether any of his clinical findings would change as a result 
of his review of the claims file."  In an April 2010 response, 
the examiner stated he had reviewed the claims file and would not 
change any of his previous clinical findings and that February 
2007 examination report should remain unchanged.  The examiner's 
response substantially complies with the Board's March 2010 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and he did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

II.  Analysis

Disability ratings are determined by application of VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, except 
in those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.

Moreover, where material improvement in the physical or mental 
condition is clearly reflected, the rating agency will consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more).  They do not 
apply to disabilities which have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement in 
these disabilities will warrant reduction.

The service-connected lumbosacral strain is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  A general rating formula 
evaluates diseases and injuries of the spine.  These criteria are 
controlling regardless of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  A 20 percent evaluation is 
also warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less.

Note (1): VA will evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. Id.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees

For background purposes, a July 2005 VA examination report notes 
that lumbar flexion was to 50 degrees without pain and 60 degrees 
with pain.  Extension was 30 degrees without pain and 35 degrees 
with pain.  Lateral flexion was 30 degrees without pain and 
35 degrees with pain, bilaterally.  Rotation was 30 degrees 
without pain and 35 degrees with pain.  There were no motor 
changes and no sensory findings.  Deep tendon reflexes were 
present and symmetrical with the gait described as "normal."  
The ranges of motion were not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  

A November 2005 VA examination report shows the Veteran reported 
daily back pain, although he noted that every once in a while, he 
would have a pain-free day.  He denied radiating pain, and stated 
that the back disorder did not affect his ability to walk.  The 
Veteran described the pain as 5/10 in intensity and having flare-
ups about 10 times a year, which would last one week, where he 
was completely incapacitated and uncomfortable regardless what he 
did.  Physical examination revealed lumbar flexion to 50 degrees 
with pain.  The Veteran had 10 degrees of extension with pain.  
Lateral flexion and rotation were to 25 degrees with pain, 
bilaterally.  After repetitive motion, lumbar flexion was to 
25 degrees with pain.  The other ranges of motion were unchanged 
after repetitive motion.  The examiner noted that he was unable 
to determine if the Veteran was "putting forth his best effort 
during the examination."  He stated there was no spasm and some 
"very mild" diffuse lumbar tenderness.  He had 5/5 strength in 
the lower extremities, and sensation was normal.  The examiner 
described the Veteran's gait as normal.

In a November 2005 rating decision, the RO granted service 
connection for residuals of a back injury and awarded a 
40 percent evaluation, effective March 8, 2005.  

In January 2007, VA informed the Veteran that VA was required to 
re-evaluate disabilities to review the severity of the disability 
and that a VA examination was being scheduled to evaluate his 
disability.  

A February 2007 VA examination report shows that the Veteran 
reported daily pain that would come and go throughout the day, 
depending on his activity level.  He described the pain as being 
8/10 in intensity.  He denied radiation of the pain, but stated 
it affected his ability to walk.  The Veteran denied any 
incapacitating episodes over the last 12 months where a physician 
prescribed bed rest.  Physical examination revealed that flexion 
was to 70 degrees, extension was to 15 degrees, lateral flexion 
was to 30 degrees, and rotation was to 50 degrees, all of which 
were with end-of-range pain.  The Veteran was able to 
repetitively do range of motion of his lumbar spine without any 
change in the motion.  There was no spasm during the examination, 
but there was diffuse lumbar tenderness upon palpation.  The 
examiner stated the Veteran had 5/5 strength in the lower 
extremities with normal sensation.  The gait was normal, and 
there was no noted kyphosis, scoliosis, or lordosis on 
examination.  

In a February 2007 rating decision, the RO proposed to reduce the 
disability evaluation from 40 percent to 10 percent for 
lumbosacral strain (the RO reclassified the service-connected 
from residuals of a back injury to lumbosacral strain).  It 
explained that the clinical findings in the February 2007 VA 
examination report did not support a 40 percent evaluation.

An April 2007 private medical record shows that the Veteran was 
seen for low back pain, which reportedly radiated down both to 
the right and left legs.  The examiner stated the Veteran had 
75 degrees of flexion, 20 degrees of extension and bilateral 
flexion, and 30 degrees of bilateral rotation.  All motion was 
accompanied by pain.  He found spasm and paravertebrals on the 
left and right.

In the April 2007 rating decision on appeal, the RO reduced the 
disability evaluation for lumbosacral strain from 40 percent to 
10 percent.  The Veteran appealed.  He underwent a VA examination 
in July 2008, and the RO determined that a 20 percent evaluation 
was warranted as of July 1, 2007.  Because the effective date is 
the same one assigned to the 10 percent evaluation, the 
20 percent evaluation replaces the 10 percent evaluation as the 
reduced evaluation.

The Board notes that the 40 percent evaluation had been in effect 
for less than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply.  The due process provisions of 
38 C.F.R. § 3.105(e) do apply, and the record reflects the RO's 
compliance with those provisions.

After having carefully reviewed the evidence of record, the Board 
finds that the determination to reduce the evaluation for 
lumbosacral strain from 40 percent to 20 percent was proper.  At 
the time the RO awarded the 40 percent evaluation, there was 
evidence that the Veteran's flexion was limited to 25 degrees 
after repetitive motion.  See November 2005 VA examination 
report.  Such limitation of motion would warrant a 40 percent 
evaluation.  (The Board notes that the July 2005 clinical 
findings would not have supported a 40 percent evaluation.)  

The February 2007 VA examination, which prompted the RO to 
propose reducing the evaluation, showed the Veteran had 
70 degrees of extension, which would not even warrant a 
20 percent, much less a 40 percent evaluation.  Further, prior to 
the rating decision that actually reduced the evaluation, the 
Veteran submitted a private medical record showing that a 
physician found the Veteran had 75 degrees of flexion.  This 
showed that the clinical findings at the February 2007 VA 
examination were not a one-time finding and confirmed the 
conclusion that the lumbosacral strain did not warrant a 
40 percent evaluation.  It also showed that the Veteran's 
allegations that the February 2007 VA examination was inadequate 
were unsubstantiated.  Thus, the RO properly reduced the rating 
to 20 percent under Diagnostic Code 5237.

The Board finds that the February 2007 VA examination was just as 
thorough as the November 2005 VA examination both of which were 
conducted by the same VA examiner.  There is no reason to find 
that the February 2007 VA examination report was inadequate.  The 
only issue with that VA examination was the fact that the 
examiner had not reviewed the Veteran's claims file prior to 
performing the examination.  The Board corrected this issue by 
having the examiner review the claims file and comment on whether 
his clinical findings would be affected by his review of the 
claims file.  The examiner stated it would not impact the 
clinical findings.  Such statement from the examiner makes sense.  
The Veteran's service-connected disability was not a unique 
disability that would require the examiner to understand the 
etiology of the disability.  The Veteran had back pain and 
limitation of motion, and the examiner did not need to know the 
Veteran's medical history to report ranges of motion and findings 
of pain in the lumbar spine.  

To the extent that the Veteran argues that the Board's attempt at 
correcting the examiner's failure to have reviewed the claims 
file failed, the Board disagrees.  When addressing the severity 
of a disability, the clinical findings pertaining to the 
disability are more important than the examiner having an 
understanding of how the Veteran developed the symptoms in the 
first place, particularly when the disability is not unique.  
Regardless, the Veteran provided a medical history at the time of 
the February 2007 VA examination, wherein he shared with the 
examiner how he developed the low back disability with pain 
during service.  The claims file would have substantiated the 
Veteran's report of history.  Hence, it is more than reasonable 
that the examiner did not find that the clinical findings should 
be any different just because he had reviewed the claims file.

For the above reasons, the Board concludes that the RO's 
determination that a reduction in the service-connected 
lumbosacral strain from 40 to 20 percent was proper.  The 
evidence at the time of the April 2007 rating decision showed the 
Veteran's service-connected lumbosacral strain did not meet the 
criteria for a 40 percent evaluation, as his flexion was not 
30 degrees or less.  The preponderance of the evidence is against 
the Veteran's claim that he should not have been reduced. 
Entitlement to restoration of the 40 percent evaluation for a 
lumbosacral strain as of July 1, 2007, must be denied.

The Board notes that the Veteran has reported having 
incapacitating episodes associated with his low back disability.  
However, the Veteran is not service connected for an 
intervertebral disc syndrome.  Thus, the Board concludes that the 
Diagnostic Code addressing incapacitating episodes does not apply 
to the service-connected disability.


ORDER

Entitlement to restoration of a 40 percent rating for a 
lumbosacral strain from July 1, 2007, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


